HARRIET O’NEILL, Justice,
dissenting.
The evidence presented at trial showed that (1) appellant entered the complainant’s home violently by kicking in the door and immediately attacking her without provocation, (2) the butcher’s knife was sticking out of appellant’s pocket and was readily identified by complainant, and (3) the complainant feared that appellant might use the knife in the attack. I believe that the evidence indicating the violent nature of the entry and assault, together with the fact that the knife was displayed in a manner that made the complainant aware of its presence and instilled fear that it might be used, is sufficient to support an inference that appellant intended to use the knife to aid in the attack if necessary. Accordingly, I respectfully dissent.